ORDER

PER CURIAM.
Director of Revenue appeals from the circuit court’s judgment setting aside the suspension of petitioner’s driving privileges for violation of the Motor Vehicle Financial Responsibility Law, § 303.025, RSMo 1986. We affirm. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence; no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).